Citation Nr: 0803687	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied 
a claim for service connection for PTSD.

In December 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Boston, Massachusetts 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.  The Board notes, however, that this evidence was 
previously associated with the claims folder and has already 
been considered by the agency of original jurisdiction. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD as the 
result of exposure to several alleged inservice stressors.  
See PTSD Questionnaire, March 2004; Travel Board hearing 
transcript, December 2007.  After a thorough review of the 
veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  Specifically, this issue must be remanded in 
order to attempt to obtain certain unit records from the 
United States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records (CRUR)) and to obtain any identified treatment 
records not currently associated with the claims file. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).  

The Board notes that the examiner at the March 2004 VA 
examination specifically stated that the results from the 
examination support a current diagnosis of PTSD associated 
with the deaths of friends in the military.  See VA 
examination report, March 2004. 

It does not appear that sufficient effort was made to verify 
the veteran's purported stressors through official channels, 
to include research of his unit records.  Specifically, the 
veteran reports that, while serving in Korat, Thailand, it 
was his duty to guard a multi-million dollar aircraft with an 
unloaded weapon.  See Travel Board hearing transcript, 
December 2007.  He also reports that he was affected by the 
deaths of several acquaintances, to include a friend who 
drowned while in Thailand, a friend who was killed in 
Thailand, and a friend who was killed in Vietnam.  The Board 
finds that all of the listed stressors may not be verifiable.  
However, the Board believes that a unit records search could 
potentially corroborate evidence regarding the details of his 
inservice occupation.  In addition, a search should be 
conducted to verify the deaths of the veteran's 
acquaintances, as described in his March 2004 PTSD 
Questionnaire. 

In addition, the Board notes that the veteran indicated at 
his December 2007 Travel Board hearing that he was treated at 
the National Center for PTSD in West Roxbury, Massachusetts, 
and the Nourse Rogers Veterans Administration Medical Center 
in Bedford, Massachusetts.  He also indicated that he was 
treated by a Dr. G and a Dr. O.  VA has an obligation under 
the Veterans Claims Assistance Act (VCAA) to associate all 
relevant records in VA's possession with the claims file of a 
veteran.  38 C.F.R. § 3.159 (2007).  Therefore, this case 
must be remanded in order to attempt to locate any 
outstanding VA treatment records.  In addition, attempts 
should be made to obtain any outstanding private treatment 
records as well.

Accordingly, the case is REMANDED for the following action:

1.	Send to the veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his 
ultimate responsibility to submit. 
Associate any records received, 
including negative responses, with the 
claims file.

2.	Obtain all of the veteran's medical 
records from the National Center for 
PTSD in West Roxbury, Massachusetts; 
the Nourse Rogers Veterans 
Administration Medical Center in 
Bedford, Massachusetts; and all current 
VA records for any psychiatric 
treatment the veteran has recently 
undergone.  

3.	Prepare a letter asking the JSRRC to 
provide any available information which 
might corroborate the veteran's alleged 
stressors.  Specifically, a request 
should be made to locate the veteran's 
unit and personnel records.  

4.	Conduct a search to verify the deaths 
of the veteran's fellow servicemen, as 
specified on his March 2004 PTSD 
Questionnaire and in the December 2007 
Travel Board hearing transcript.

5.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the March 2005 
Statement of the Case (SOC).  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided a Supplemental 
Statement of the Case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

